UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                No. 08-2299


DAVID BACH,

                    Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                    Respondent - Appellee.



                  Appeal from the United States Tax Court.
                          (Tax Ct. No. 06-23061-L)


Submitted:    March 17, 2009                  Decided:   March 19, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Bach, Appellant Pro Se. Thomas J. Clark,               Kenneth W.
Rosenberg, UNITED STATES DEPARTMENT OF JUSTICE,              Washington,
D.C.; Nathan J. Hochman, Assistant Attorney General,         Washington,
D.C.; Donald L. Korb, INTERNAL REVENUE SERVICE,              Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David   Bach       appeals    from     the     tax     court’s     orders

upholding     the    Commissioner’s           deficiency      determination          and

proposed collection activities with respect to his tax liability

for    the    1993      tax     year,     and     denying     his     motions        for

reconsideration.         We     have    reviewed    the     record    and     find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the tax court.             See Bach v. Comm’r, IRS, Tax Ct. No. 06-

23061-L (U.S.T.C. Sept. 2, 2008; filed Sept. 10, 2008 & entered

Sept. 11, 2008; filed Sept. 17, 2008 & entered Sept. 22, 2008).

We    dispense   with    oral    argument       because   the     facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                          2